Citation Nr: 0009735	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  96-22 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to restoration of death pension benefits based on 
the need of the veteran's surviving spouse for regular aid 
and attendance or by reason of being housebound.  


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel








INTRODUCTION

The veteran had active military service from December 1942 to 
May 1944.  The appellant is the surviving widow of the now 
deceased veteran.  

This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


REMAND

The appellant was in receipt of benefits based on aid and 
attendance during the time she was in a nursing home from 
July 10, 1995.  In December 1995, both she and Jo Lin Health 
Center informed the RO that she had been released from the 
Center that month.  In February 1996, the RO informed the 
appellant that her death pension award had to be further 
evaluated because of the notification that she was no longer 
a patient in a nursing home.  She was notified that the added 
benefits would terminate April 1, 1996, unless medical 
evidence was received showing a need for the additional 
benefit.  In February 1996, the appellant underwent an 
examination by VA regarding her entitlement to housebound 
status or permanent need for regular aid and attendance.  By 
rating decision in March 1996, the RO terminated benefits 
based on the determination that the appellant was not in need 
of regular aid and attendance or for being housebound.  

In her substantive appeal of May 1996, the appellant argues 
that she is sick and disabled, incurs expenses because she 
requires a lot of medicine, in addition to her rent, clothing 
and food expenses, and that she should have at least half of 
her spouse's pension because of her predicament.  

In 1997, action was taken by the RO to schedule the veteran 
for another examination regarding her entitlement to the 
permanent need for regular aid and attendance or housebound 
status.  VA Form 119, Report of Contact, dated in September 
1997, reflects that the appellant's daughter reported that 
the appellant was then hospitalized.  In May 1998, the RO 
requested that the appellant forward information concerning 
her health status and availability for examination by VA.  No 
response was received.  

In the judgment of the Board, the facts requiring this Remand 
are that in November 1999, the Board forwarded correspondence 
to the appellant requesting that she clarify the 
representative in this case.  Specifically, she was notified 
that Disabled American Veterans (DAV) had submitted 
supportive arguments in early May 1999.  It was noted, 
however, that later in May 1999, she designated the Regular 
Veterans Association (RVA) as her representative.  
Unfortunately, no supportive arguments were submitted by that 
organization, and if she wanted RVA to continue as her 
representative, the case would have to be returned to the RO 
for arguments by that organization.  The appellant was 
furnished VA Form 21-22 and a self-addressed envelope for 
response.  She was also provided a list of service 
organizations from which to choose.  She was notified that 
she might also choose to be represented by an attorney, but 
that, in any event, only one service organization, attorney, 
or agent may represent her at one time on the same appeal.  
The appellant was informed that the Board would suspend 
review of her appeal from the date of the letter, November 8, 
1999, for thirty days pending a response.  If no timely 
response was received, RVA would continue to be recognized as 
representative and the case would have to be returned to the 
RO for the submission of argument.  As of February 2000, no 
response has been received from the appellant.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to her claim 
since February 1996.  After securing any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of those treatment records 
identified which have not been previously 
secured.

2.  Following the completion of the 
foregoing the RO should schedule the 
appellant for appropriate medical 
examinations for the purpose of 
ascertaining her need for aid and 
attendance and housebound benefits.  
Copies of all pertinent records from the 
claims folder must be made available to, 
and be reviewed by, each examining 
physician prior to the examinations for 
proper consideration of the medical 
history.  All necessary tests and studies 
should be accomplished.  Each examiner 
must comment upon the effect any 
permanent disability has on her ability 
to dress herself, to keep herself 
ordinarily clean and presentable, adjust 
any special prosthetic or orthopedic 
appliances, feed herself, attend to 
urinary and bowel function, and protect 
herself from the hazards or dangers 
incident to her daily environment.  
Additionally, findings must be made by 
the examiners as to whether any disorder 
requires that the appellant remain in bed 
and whether she is substantially confined 
to her dwelling and its immediate 
premises.  The examiners must complete a 
VA Form 21-2680, Examination for 
Housebound Status or Permanent Need for 
Aid and Attendance.

With respect to any musculoskeletal 
disorder, the examination report must, in 
accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995), cover any weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the appellant describes 
flare-ups of pain, the examiner must 
offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact should be so stated.

3.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

4.  Thereafter, the RO should provide the 
RVA with an opportunity to make arguments 
on behalf of the appellant.  

Then, if the determination is unfavorable to the appellant, 
the RO should review the record and issue a supplemental 
statement of the case, regarding all pertinent events 
occurring since she was last provided a statement of the case 
in April 1996.  Thereafter, the appellant and her 
representative should be given the opportunity to respond to 
the supplemental statement of the case.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.  

The purpose of this REMAND is to ensure due process to the 
appellant.  No action is required by the appellant unless she 
receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

